UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     SONYA GIDDINGS,                                 DOCKET NUMBER
                  Appellant,                         PH-1221-15-0302-W-1

                  v.

     SOCIAL SECURITY                                 DATE: December 28, 2016
       ADMINISTRATION,
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Sonya Giddings, Philadelphia, Pennsylvania, pro se.

           Jillian Quick, Esquire, and M. Jared Littman, Esquire, Philadelphia,
              Pennsylvania, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     denied her request for corrective action. Generally, we grant petitions such as
     this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     regulation or the erroneous application of the law to the facts of the case; the
     administrative judge’s rulings during either the course of the appeal or the initial
     decision were not consistent with required procedures or involved an abuse of
     discretion, and the resulting error affected the outcome of the cas e; or new and
     material evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed. See title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).             After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     However, based on our review, we VACATE the initial decision and DISMISS
     the appeal for lack of jurisdiction, finding that the appellant failed to exhaust her
     remedies with the Office of Special Counsel (OSC).
¶2         The appellant filed a complaint with OSC disclosing that her former
     supervisor obstructed her right to compete for a Claims Representative position
     by giving her a bad reference. Initial Appeal File (IAF), Tab 36. OSC closed its
     file on the appellant’s complaint, finding that it could not conclude that the
     information presented by the appellant evidenced a violation of 5 U.S.C.
     § 2302(b)(4) or any other prohibited activity. IAF, Tab 38 at 4, Tab 39 at 12.
¶3         While the appellant’s complaint was pending before OSC, she also filed an
     appeal with the Board raising the same matters. IAF, Tab 1. The administrative
     judge found that the appellant made a nonfrivolous allegation t hat she was not
     selected for a Claims Representative position in retaliation for her complaint to
     OSC. IAF, Tab 41, Initial Decision (ID) at 2.        He found that the Board had
     jurisdiction over her appeal under the Whistleblower Protection Enhancement Act
     provision that affords a right to file an individual right of action (IRA) appeal
     alleging reprisal for, among other things, disclosing information to OSC. ID at 7;
     see 5 U.S.C. § 2302(b)(8), (b)(9).
¶4         To establish jurisdiction in an IRA appeal, an appellant must show by
     preponderant evidence that she exhausted her remedies before OSC, and make
                                                                                       3

     nonfrivolous allegations that: (1) she made a disclosure described under 5 U.S.C.
     § 2302(b)(8) or engaged in a protected activity described under 5 U.S.C.
     § 2302(b)(9)(A)(i), (B), (C), or (D); and (2) the disclosure or protected activity
     was a contributing factor in the agency’s decision to take or fail to take a
     personnel action as defined by 5 U.S.C. § 2302(a). Corthell v. Department of
     Homeland Security, 123 M.S.P.R. 417, ¶ 8 (2016); Linder v. Department of
     Justice, 122 M.S.P.R. 14, ¶ 6 (2014); 5 C.F.R. § 1201.57(a)(1), (c)(1); see Yunus
     v. Department of Veterans Affairs, 242 F.3d 1367, 1371 (Fed. Cir. 2001). An
     appellant filing an IRA appeal has not exhausted her OSC remedy unless she has
     filed a complaint alleging retaliation for a protected activity and seeking
     corrective action with OSC and either OSC has notified her that it was
     terminating its investigation of her allegations or 120 calendar days have passed
     since she sought corrective action. 5 U.S.C. § 1214(a)(3); Simnitt v. Department
     of Veterans Affairs, 113 M.S.P.R. 313, ¶ 8 (2010); 5 C.F.R. § 1209.5(a).
¶5        Here, the appellant’s complaint to OSC constituted her protected activity .
     In other words, she made her disclosure to OSC. To establish jurisdiction over
     her appeal, she also must show that she filed an additional complaint with OSC
     alleging retaliation for that protected activity and seeking correcti ve action, in
     other words, that she filed a retaliation complaint. The legislative history of the
     Whistleblower Protection Act reflects Congress’s intent that OSC be allowed time
     to settle cases informally and actively investigate complaints on behalf of
     individuals alleging retaliation for protected activity. Morrison v. Department of
     the Army, 77 M.S.P.R. 655, 661 (1998) (citing S.Rep. No. 413, 100th Cong.,
     2d Sess. 19 (1988)).    The administrative judge issued a jurisdictional order
     notifying the appellant of the exhaustion requirement to establish jurisdiction
     over her appeal.    IAF, Tab 34.    The record, however, contains no evidence
     showing that the appellant filed a complaint with OSC alleging retaliation for her
     disclosure and that OSC notified her that it was terminating the investigation into
                                                                                          4

     her complaint of retaliation or 120 days had passed since she sought corrective
     action.
¶6         Seeking corrective action with OSC is an important statutory prerequisite to
     filing an IRA appeal with the Board. See 5 U.S.C. § 1214(a)(3); see also Serrao
     v. Merit Systems Protection Board, 95 F.3d 1569, 1578 (Fed. Cir. 1996). Here,
     the appellant has not proven that she sought corrective action with OSC regarding
     her claim of retaliation for making a protected disclosure to OSC through its
     disclosure complaint process.       Absent such proof of seeking administrative
     remedy, the Board lacks jurisdiction over this IRA appeal. See Miller v. Federal
     Deposit Insurance Corporation, 122 M.S.P.R. 3, ¶ 10 (2014).

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
           The initial decision, as supplemented by this Final Order, constitutes the
     Board’s final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
     request review of this final decision by the U.S. Court of Appeals for the Federal
     Circuit.
           The court must receive your request for review no later than 60 calendar
     days after the date of this order.       See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
     Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
     has held that normally it does not have the authority to waive this statutory
     deadline and that filings that do not comply with the deadline must be dismissed.
     See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
           If you want to request review of the Board’s decision concerning your
     claims     of   prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
     (b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
     the Board’s disposition of any other claims of prohibited personnel practices, you
     may request review of this final decision by the U.S. Court of Appeals for the
     Federal Circuit or any court of appeals of competent jurisdiction . The court of
     appeals must receive your petition for review within 60 days after the date of this
                                                                                    5

order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
to file, be very careful to file on time. You may choose to request review of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
court of appeals of competent jurisdiction, but not both. Once you choose to seek
review in one court of appeals, you may be precluded from seeking review in any
other court.
        If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).     You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional information about the U.S. Court of Appeals for the Federal Circuit is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.              Additional
information about other courts of appeals can be found at their respective
websites, which can be accessed through the link below:
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
        If you are interested in securing pro bono representation fo r an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit     Systems     Protection    Board    neither    endorses     the     services
                                                                                 6

provided by any attorney nor warrants that any attorney will acce pt representation
in a given case.




FOR THE BOARD:                           ______________________________
                                         Jennifer Everling
                                         Acting Clerk of the Board
Washington, D.C.